Citation Nr: 0704546	
Decision Date: 02/14/07    Archive Date: 02/22/07

DOCKET NO.  04-23 059	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hypertension.  

2.  Entitlement to service connection for a lung disorder, to 
include asthma and residuals of pneumonia.  

REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel





INTRODUCTION


The veteran had active service from January 1977 to 
December 1980.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  



ORDER TO VACATE

With respect to this appeal, the veteran was scheduled to 
provide testimony at a videoconference hearing before a 
Veterans Law Judge on March 3, 2006, but he did not report 
for his scheduled hearing.  The Board thereafter issued a 
decision in April 2006.  Unknown to the Board at that time 
was that on March 2, 2006, the RO had received a motion from 
the veteran requesting a hew hearing.  That motion was 
subsequently granted.  

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2006).  

In this case, the veteran has been denied due process because 
the Board considered his appeal without receiving testimony 
at his requested hearing, which will now be rescheduled.  

Accordingly, the April 20, 2006, Board decision addressing 
the issues of entitlement to an initial compensable rating 
for hypertension and entitlement to service connection for a 
lung disorder, to include asthma and residuals of pneumonia 
is VACATED.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


